                                           Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 1 of 20




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SOFTWARE RIGHTS ARCHIVE, LLC,                    Case No. 12-cv-03970-HSG
                                   8                         Plaintiff,                     ORDER GRANTING FACEBOOK’S
                                                                                            MOTION FOR JUDGMENT ON THE
                                   9                 v.                                     PLEADINGS
                                  10       FACEBOOK, INC.,                                  Re: Dkt. Nos. 197, 198, 205, 212
                                  11                         Defendant.

                                  12            Pending before the Court is Defendant Facebook, Inc.’s (“Facebook”) motion for judgment
Northern District of California
 United States District Court




                                  13   on the pleadings. Dkt. No. 205 (“Mot.”), 215 (“Opp.”), and 222 (“Reply”). For the reasons
                                  14   explained below, the Court GRANTS the motion.1
                                  15       I.   BACKGROUND
                                  16            A.        The Patents
                                  17            All three asserted patents, U.S. Patents Nos. 5,544,352 (“’352 Patent”), 5,832,484 (“’494
                                  18   Patent”), and 6,233,571 (“’571 Patent”), share the same title—“Method and Apparatus for
                                  19   Indexing, Searching and Displaying Data”—and generally relate to a research tool for indexing,
                                  20   searching and displaying data that focuses on the relationship between items. See Dkt. No. 198-2
                                  21   (’352 Patent), 198-4 (’494 Patent), 198-6 (’571 Patent). The ’352 Patent is a parent patent of the
                                  22   continuation-in-part ’494 and ’571 Patents. All three share substantially the same written
                                  23   description, with the ’494 and ’571 Patents adding network- or web-related disclosure to the ’352
                                  24   patent. All three specifications identify problems in the then-existing text-based computer search
                                  25

                                  26   1
                                         Because the Court’s reasoning applies to both the asserted claims and the contingent claims
                                  27   identified in Software Rights Archive, LLC’s (“SRA”) motion for leave to amend claim election
                                       and infringement contentions, the Court also DENIES that motion. Dkt. No. 198. The Court
                                  28   addresses the parties’ related motions to seal portions of their brief and accompanying exhibits at
                                       the end of this Order.
                                         Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 2 of 20




                                   1   technology (Boolean search), which would fail to return a desired result because the request was

                                   2   not precisely phrased, or would produce too many results without any indication as to which result

                                   3   was significant or important. See e.g., ’571 Patent, at col. 1, ll. 54 – col. 2, ll. 13. The patents

                                   4   instead use “non-semantic link analysis (i.e., the analysis of citation and hyperlink relationships

                                   5   between records) to enhance computerized searching of electronic databases such as those related

                                   6   to the World Wide Web.” Dkt. No. 181 (First Amended Complaint or “FAC”) at ¶ 14. These

                                   7   “indirect citation relationships, including hyperlink pointers to the World Wide Web, contain

                                   8   useful information concerning an object’s ‘importance’ or ‘relatedness’ that could be used to

                                   9   identify the most relevant or related objects among a pool of objects,” resulting in more useful

                                  10   search results. Opp. at 3 (citing ’571 Patent, at col. 14, ll. 21 – col. 15, ll. 67, col. 48 ll. 19–62, col.

                                  11   50, ll. 4–27; FAC ¶¶ 23–34).

                                  12          B.     Procedural Background
Northern District of California
 United States District Court




                                  13           SRA filed an infringement action against Facebook on July 27, 2012. Dkt. No. 1. In its

                                  14   initial complaint, SRA alleged that Facebook uses, offers for sale, and sells services that are

                                  15   covered by the claims in the patents-in-suit. Dkt. No. 1 ¶¶ 12–20.

                                  16           SRA notified the Court of disclosure of its initial asserted claims and infringement

                                  17   contentions on December 24, 2012. Dkt. No. 34 at 2. SRA’s initial infringement contentions

                                  18   asserted 74 claims from the three patents-in-suit, and Facebook (along with Twitter, Inc. and

                                  19   LinkedIn Corp., defendants in related actions) sought in February 2013 to reduce the number of

                                  20   asserted claims to 30. Dkt. No. 41 at 2. Under In re Katz Interactive Call Processing Patent

                                  21   Litig., 639 F.3d 1303, 1312–13 (Fed. Cir. 2011), the Court granted Defendants’ motion and

                                  22   ordered SRA to limit its initially asserted claims to 30. Id. The Court further noted that SRA

                                  23   would have “the opportunity to amend its infringement contentions on August 16, 2013, upon a

                                  24   showing of good cause,” and the chance to add claims after technical discovery if those claims

                                  25   presented “unique questions of validity.” Id. at 2. The Court ordered SRA to select the 30 claims

                                  26   to assert on or before March 8, 2013, and SRA did so. On September 5, 2013, the parties

                                  27   stipulated to extend SRA’s deadline to amend its claim election and infringement contentions to

                                  28   November 15, 2013, noting that SRA “will need sixty days to complete the review of source code
                                                                                            2
                                         Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 3 of 20




                                   1   discovery necessary to prepare its amended infringement contentions.” Dkt. No. 73.

                                   2          The cases were stayed on September 17, 2013, pending completion of proceedings before

                                   3   the United States Patent and Trademark Office (“PTO”) or further order of the Court. Dkt. No.

                                   4   82. The Court lifted the stay at the end of April 2019, as the PTO proceedings were completed in

                                   5   2018. Dkt. Nos. 157, 158. At the end of the proceedings, only claims 26, 28, and 31 of the ’571

                                   6   Patent remained; all other elected claims were found unpatentable. See Dkt. No. 157

                                   7   (summarizing PTAB and Federal Circuit findings). SRA subsequently sought leave to file a first

                                   8   amended complaint to add factual allegations concerning the patent eligibility of SRA’s asserted

                                   9   claims, in light of the heightened pleading requirements resulting from the abrogation of Form 18

                                  10   and the Supreme Court’s decision in Alice Corp. v. CLS Bank Int’l, 573 U.S. 208 (2014). The

                                  11   Court granted SRA’s motion, and SRA filed its FAC on July 30, 2019. Dkt. Nos. 178, 181.

                                  12          On September 6, 2019, SRA filed a motion for leave to amend claim election and
Northern District of California
 United States District Court




                                  13   infringement contentions to add nine additional asserted claims to the three asserted claims. See

                                  14   Dkt. No. 198. SRA seeks to add ’352 Patent claim 35, ’494 Patent claims 2, 13, 34, 37, 43, 46,

                                  15   and 47, and ’571 Patent claim 32. Id. On September 20, 2019, Facebook filed the present motion

                                  16   for judgment on the pleadings under 35 U.S.C. § 101. Dkt. No. 205. The Court held a hearing on

                                  17   both motions on December 12, 2019. See Dkt. No. 226.

                                  18    II.   LEGAL STANDARD
                                  19          Under Federal Rule of Civil Procedure (“Rule”) 12(c) a party may move for judgment on

                                  20   the pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.” “Judgment

                                  21   on the pleadings is proper when, taking all allegations in the pleading as true, the moving party is

                                  22   entitled to judgment as a matter of law.” Stanley v. Trustees of Cal. State Univ., 433 F.3d 1129,

                                  23   1133 (9th Cir. 2006). “Rule 12(c) is functionally identical to Rule 12(b)(6) and . . . the same

                                  24   standard of review applies to motions brought under either rule.” Cafasso, U.S. ex rel. v. Gen.

                                  25   Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011) (quotation omitted). The Court

                                  26   will “accept factual allegations in the complaint as true and construe the pleadings in the light

                                  27   most favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d

                                  28   1025, 1031 (9th Cir. 2008).
                                                                                         3
                                         Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 4 of 20




                                   1          Section 101 of the Patent Act describes the scope of patentable subject matter as

                                   2   encompassing “any new and useful process, machine, manufacture, or composition of matter, or

                                   3   any new and useful improvement thereof.” 35 U.S.C. § 101. It is well settled that laws of nature,

                                   4   natural phenomena, and abstract ideas are excluded from the universe of patentable subject matter.

                                   5   See Alice, 573 U.S. at 216. These categories are not patent-eligible because “they are the basic

                                   6   tools of scientific and technological work,” which are “free to all men and reserved exclusively to

                                   7   none.” Mayo Collaborative Servs. v. Prometheus Labs., 132 S.Ct. 1289, 1293 (2012) (citations

                                   8   omitted). Allowing patent claims for laws of nature, natural phenomena, and abstract ideas would

                                   9   “tend to impede innovation more than it would tend to promote it,” thereby thwarting the primary

                                  10   object of the patent laws. Id. at 1293. However, the Supreme Court has also recognized the need

                                  11   to “tread carefully in construing this exclusionary principle lest it swallow all of patent law.”

                                  12   Alice, 573 U.S. at 217.
Northern District of California
 United States District Court




                                  13          The Supreme Court and Federal Circuit have articulated a two-part test for determining

                                  14   whether a claim’s subject matter is patent-eligible. First, a court “determine[s] whether a claim is

                                  15   ‘directed to’ a patent-ineligible abstract idea.” Content Extraction & Transmission LLC v. Wells

                                  16   Fargo Bank, Nat. Ass’n, 776 F.3d 1343, 1346–47 (Fed. Cir. 2014) (citing Mayo Collaborative

                                  17   Servs., 132 S.Ct. at 1296–97). If so, the Court then “consider[s] the elements of the claim—both

                                  18   individually and as an ordered combination—to assess whether the additional elements transform

                                  19   the nature of the claim into a patent-eligible application of the abstract idea.” Id. at 1347. “This is

                                  20   the search for an ‘inventive concept’—something sufficient to ensure that the claim amounts to

                                  21   ‘significantly more’ than the abstract idea itself.” Id. (quoting Mayo Collaborative Servs., 132

                                  22   S.Ct. at 1294).

                                  23          Two decisions of the Federal Circuit shed particular light on the Alice inquiry as applied to

                                  24   computer-related technology. In Enfish, LLC v. Microsoft Corp., the Federal Circuit found it

                                  25   “relevant to ask whether the claims are directed to an improvement in computer functionality

                                  26   versus being directed to an abstract idea, even at the first step of the Alice analysis.” 822 F.3d

                                  27   1327, 1335 (Fed. Cir. 2016). “[T]he ‘directed to’ inquiry applies a stage-one filter to claims,

                                  28   considered in light of the specification, based on whether ‘their character as a whole is directed to
                                                                                          4
                                         Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 5 of 20




                                   1   excluded subject matter.’” Id. (quoting Internet Patents Corp. v. Active Network, Inc., 790 F.3d

                                   2   1343, 1346 (Fed. Cir. 2015)). As set forth in Enfish, the key question is “whether the focus of the

                                   3   claims is on the specific asserted improvement in computer capabilities . . . or, instead, on a

                                   4   process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id.

                                   5   at 1335–36.

                                   6          In re TLI Commc’ns LLC Patent Litig. (“TLI”) emphasized that claims are drawn to an

                                   7   abstract idea if they are directed to “the use of conventional or generic technology in a nascent but

                                   8   well-known environment, without any claim that the invention reflects an inventive solution to

                                   9   any problem presented by combining the two.” 823 F.3d 607, 612 (Fed. Cir. 2016). Thus, claims

                                  10   that describe “a new telephone, a new server, or a new physical combination of the two” are not

                                  11   abstract, but claims that describe a system and methods in “purely functional terms” without “any

                                  12   technical details for the tangible components” are abstract. Id.
Northern District of California
 United States District Court




                                  13          Following Enfish and TLI, the Federal Circuit further refined the Alice inquiry as it applies

                                  14   to computer-related claims. For instance, in McRO, Inc. v. Bandai Namco Games Am., Inc., the

                                  15   Federal Circuit defined the key inquiry as “whether the claims in these patents focus on a specific

                                  16   means or method that improves the relevant technology or are instead directed to a result or effect

                                  17   that itself is the abstract idea and merely invoke generic processes and machinery.” 837 F.3d

                                  18   1299, 1314 (Fed. Cir. 2016). In performing this analysis, the Court “must focus on the language

                                  19   of the asserted claims themselves,” and “complex details from the specification cannot save a

                                  20   claim directed to an abstract idea that recites generic computer parts.” Synopsys, Inc. v. Mentor

                                  21   Graphics Corp., 839 F.3d 1138, 1149 (Fed. Cir. 2016). To determine whether the “claim’s

                                  22   character as a whole is directed to excluded subject matter” the Court evaluates the claimed

                                  23   “advance” over the prior art. Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1325

                                  24   (Fed. Cir. 2017) (quotation omitted). The Court is to “examine earlier cases in which a similar or

                                  25   parallel descriptive nature can be seen—what prior cases were about, and which way they were

                                  26   decided.” Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1294 (Fed. Cir. 2016).

                                  27   Finally, in Aatrix Software, Inc. v. Green Shades Software, Inc., the Federal Circuit emphasized

                                  28   that the question of eligibility may be determined at the pleadings stage “only when there are no
                                                                                         5
                                           Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 6 of 20




                                   1   factual allegations that, taken as true, prevent resolving the eligibility question as a matter of law.”

                                   2   882 F.3d 1121, 1125 (Fed. Cir. 2018).

                                   3   III.    ANALYSIS
                                   4           Facebook moves for judgment on the pleadings pursuant to Rule 12(c), arguing that all

                                   5   asserted and contingent2 claims are directed to the abstract idea of analyzing relationships between

                                   6   items and fail to assert any inventive concept to transform the nature of the claims into a patent-

                                   7   eligible application of the abstract idea. See generally Mot. The Court proceeds under the two-

                                   8   part test outlined in Alice.

                                   9          A.     Step One
                                  10           According to Facebook, “[t]he asserted and contingent claims all recite methods that are

                                  11   directed to the unremarkable concept of analyzing information about relationships between items.”

                                  12   Mot. at 4. As noted above, the patents’ specifications provide that “[t]he invention simplifies the
Northern District of California
 United States District Court




                                  13   research task by improving upon methods of searching data including textual objects and by

                                  14   implementing a user interface that significantly enhances the presentation of the data.” ’571

                                  15   Patent at col. 3, ll. 24–30. While the Patent specification is helpful to provide background

                                  16   regarding the technology, the Court “must focus on the language of the asserted claims

                                  17   themselves.” Synopsys, 839 F.3d at 1149. Accordingly, the Court details the specific recitations

                                  18   of the asserted claims.

                                  19           Asserted claims 26, 28, and 31 of the ’571 patent recite steps for analyzing information

                                  20   including hyperjump data and URLs and displaying the results. Dependent Claim 26 recites:

                                  21                   23. A method for displaying information about a network that has
                                                       hyperjump data, comprising:
                                  22                   choosing a node;
                                                       accessing the hyperjump data;
                                  23                   identifying hyperjump data from within the accessed hyperjump data
                                                       that has a direct reference to the chosen node;
                                  24                   determining hyperjump data from within the accessed hyperjump data
                                                       that has an indirect reference to the chosen node using the identified
                                  25                   hyperjump data, wherein the step of determining comprises proximity
                                                       analyzing the identified hyperjump data; and
                                  26                   displaying one or more determined hyperjump data,
                                  27

                                  28
                                       2
                                        “Contingent claims” means the eight claims that SRA seeks to add via its motion for leave to
                                       amend claim election and infringement contentions. See Dkt. No. 198.
                                                                                      6
                                         Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 7 of 20



                                                        wherein the chosen node is an object stored in a database that has
                                   1                    direct relationships with other objects in said database and said direct
                                                        relationships relate to hyperlink relationships on the world wide web;
                                   2                    and wherein the step of proximity analyzing comprises:
                                                        analyzing indirect relationships by scoring one or more paths of direct
                                   3                    links between two indirectly related nodes by analyzing weights
                                                        associated with direct links that make up the path between the nodes.
                                   4
                                                        26. The method of claim 23, wherein the step of displaying is
                                   5                    influenced by a number of times a web object is visited.
                                   6
                                       Dkt. No. 198-7 (“’571 Patent Reexam.”) at col. 3, ll. 12–34, 48–49. Independent Claim 28 recites:
                                   7
                                                        28. A method for visually displaying data related to a web having
                                   8                    identifiable web pages and Universal Resource Locators with
                                                        pointers, comprising:
                                   9                    choosing an identifiable web page;
                                                        identifying Universal Resource Locators for the web pages, wherein
                                  10                    the identified Universal Resource Locators either point to or point
                                                        away from the chosen web page;
                                  11                    analyzing Universal Resource Locators, including the identified
                                                        Universal Resource Locators, wherein Universal Resource Locators
                                  12                    which have an indirect relationship to the chosen web page are
Northern District of California
 United States District Court




                                                        located, wherein the step of analyzing further comprises cluster
                                  13                    analyzing the Universal Resource Locators for indirect relationships;
                                                        and displaying identities of web pages, wherein the located Universal
                                  14                    Resource Locators are used to identify web pages, wherein the step
                                                        of displaying is influenced by a number of times a web object is
                                  15                    visited and wherein the cluster analysis uses a damping factor.
                                  16   Id. at col. 4, ll. 11–34. Finally, dependent Claim 31 recites:
                                  17                    16. A method for navigating documents on the world wide web,
                                                        comprising:
                                  18                    choosing a document;
                                                        identifying documents that have a direct relationship to the chosen
                                  19                    document;
                                                        locating documents that have an indirect relationship to the chosen
                                  20                    document identifying Universal Resource Locators for the
                                                        documents, wherein the identified Universal Resource Locators either
                                  21                    point to or point away from the chosen document;
                                                        analyzing Universal Resource Locators, including the identified
                                  22                    Universal Resource Locators, wherein Universal Resource Locators
                                                        which have an indirect relationship to the chosen document are
                                  23                    located, wherein the step of analyzing further comprises analyzing the
                                                        Universal Resource Locators for indirect relationships using cluster
                                  24                    links; and
                                                        displaying a located document.
                                  25
                                                        31. The method of claim 16, wherein the step of displaying is
                                  26                    influenced by a number of times a web object is visited
                                  27   Id. at col. 2, ll. 19–37, col. 5, ll. 1–2.

                                  28           Focusing on the language of the asserted claims, as it must, the Court agrees that the
                                                                                           7
                                         Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 8 of 20




                                   1   claims are directed to an abstract idea, namely the collection, analysis, and display of certain

                                   2   information.

                                   3           The Federal Circuit treats the “collecti[on of] information, including when limited to

                                   4   particular content (which does not change its character as information), as within the realm of

                                   5   abstract ideas.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). It

                                   6   further “recognize[s] that merely presenting the results of abstract processes of collecting and

                                   7   analyzing information, without more (such as identifying a particular tool for presentation), is

                                   8   abstract as an ancillary part of such collection and analysis.” Id. at 1354. The claims asserted here

                                   9   are directed to precisely what the Federal Circuit has held to be an abstract idea. They rely on

                                  10   existing types of information—such as Universal Record Locators, hyperlinks, and web objects—

                                  11   and outline a method to analyze relationships between items based on such information, then

                                  12   display the results. Although the alleged invention may obtain better search results than text-
Northern District of California
 United States District Court




                                  13   based Boolean searching, this does not represent any direct improvement to computer technology.

                                  14   The patents do not detail any efficiency benefits to the computer itself—such as improved memory

                                  15   availability or operating speed—but only point to improving the search results displayed

                                  16   generically to the user. The claims fail to detail how to achieve these results from a technological

                                  17   perspective, or to establish that any specific technology is required. They instead provide general

                                  18   detail about collecting and analyzing the information on conventional computers. The claims thus

                                  19   fit squarely within the “line of precedent that . . . classifies data collection, organization, and

                                  20   analysis as abstract—even where that produces new data—in the absence of a claimed

                                  21   technological improvement.” Brightedge Techs., Inc. v. Searchmetrics, GmbH, 304 F. Supp. 3d

                                  22   859, 867 (N.D. Cal. 2018); see also Intellectual Ventures I, 850 F.3d at 1326–27 (finding method

                                  23   claims reciting an index-searchable database abstract); BASCOM Glob. Internet Servs., Inc. v.

                                  24   AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016) (holding “that filtering content [on the

                                  25   Internet] is an abstract idea because it is a longstanding, well-known method of organizing human

                                  26   behavior, similar to concepts previously found to be abstract.”); Digitech Image Techs., LLC v.

                                  27   Elecs. for Imaging, Inc., 758 F.3d 1344, 1350 (Fed. Cir. 2014) (finding that method regarding

                                  28   generation of a device profile claimed an abstract idea because it “describe[d] a process of
                                                                                           8
                                         Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 9 of 20




                                   1   organizing information through mathematical correlations and [was] not tied to a specific structure

                                   2   or machine”).

                                   3          The Court further finds that the contingent claims are directed to the same abstract idea.

                                   4   SRA seeks leave to assert Claim 32, which was not challenged in any IPR petition and recites a

                                   5   method that is substantially similar to the one detailed in the asserted ’571 claims, but which relies

                                   6   on “hyperjump data.” See ’571 Patent Reexam. at col. 5, ll. 3–14, col. 6, ll. 1–12. Contingent

                                   7   Claim 35 of the ’352 Patent depends from claims 26 and 34, which the PTAB and Federal Circuit

                                   8   held invalid. It similarly recites a method for analyzing information that includes creating, storing,

                                   9   and analyzing “numerical representations” based upon relationships. Dependent Claim 35 recites:

                                  10                   26. A non-semantical method for numerically representing objects in
                                                       a computer database and for computerized searching of the
                                  11                   numerically represented objects in the database, wherein direct and
                                                       indirect relationships exist between objects in the database,
                                  12                   comprising:
Northern District of California
 United States District Court




                                                       marking objects in the database so that each marked object may be
                                  13                   individually identified by a computerized search;
                                                       creating a first numerical representation for each identified object in
                                  14                   the database based upon the object’s direct relationship with other
                                                       objects in the database;
                                  15                   storing the first numerical representations for use in computerized
                                                       searching;
                                  16                   analyzing the first numerical representations for indirect relationships
                                                       existing between or among objects in the database;
                                  17                   generating a second numerical representation of each object based on
                                                       the analysis of the first numerical representation;
                                  18                   storing the second numerical representation for use in computerized
                                                       searching; and
                                  19                   searching the objects in the database using a computer and the stored
                                                       second numerical representations, wherein the search identifies one
                                  20                   or more of the objects in the database.
                                  21                   34. The non-semantical method of claim 26, wherein objects in the
                                                       database may be divided into subsets and wherein the marking step
                                  22                   includes the step of marking subsets of objects in the database and
                                                       wherein relationships exist between or among subsets of objects in
                                  23                   the database.
                                  24                   35. The non-semantical method of claim 34 wherein the objects are
                                                       textual objects with paragraphs and the subsets are the paragraphs of
                                  25                   the textual objects, the method further comprising the steps of:
                                                       creating a subset numerical representation for each subset based upon
                                  26                   the relationships between or among subsets;
                                                       analyzing the subset numerical representations;
                                  27                   clustering the subsets into sections based upon the subset analysis;
                                                       and
                                  28                   generating a section numerical representation for each section,
                                                                                          9
                                           Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 10 of 20



                                                        wherein the section numerical representations are available for
                                   1                    searching.
                                   2   ’352 Patent at col. 35, ll. 28–54, col. 36, ll. 65 – col. 37, ll. 17. Importantly, the claim does not

                                   3   indicate that the numerical representations of textual objects change the character of the

                                   4   information. Instead it indicates that the “numerical information” is used to “analyz[e] . . . for

                                   5   indirect relationships existing between or among objects in the database.” Id. Again, then, the

                                   6   claim states a method by which to collect and analyze relationships between items.

                                   7            Most of the contingent claims of the ’494 patent depend from claims the Federal Circuit

                                   8   held invalid. Contingent claims 2, 34, and 37 depend from invalid claim 1, and were not

                                   9   challenged in IPR. They recite:

                                  10                    1. A method of analyzing a database with indirect relationships, using
                                                        links and nodes, comprising the steps of:
                                  11                    selecting a node for analysis;
                                                        generating candidate cluster links for the selected node, wherein the
                                  12                    step of generating comprises an analysis of one or more indirect
Northern District of California
 United States District Court




                                                        relationships in the database;
                                  13                    deriving actual cluster links from the candidate cluster links;
                                                        identifying one or more nodes for display; and
                                  14                    displaying the identity of one or more nodes using the actual cluster
                                                        links.
                                  15
                                                        2. The method of claim 1 wherein each link is given a length, the step
                                  16                    of generating the candidate cluster links comprises the steps of:
                                                        choosing a number as the maximum number of link lengths that will
                                  17                    be examined; and
                                                        examining only those links which are less than the maximum number
                                  18                    of link lengths.
                                  19                    34. The method of claim 1, wherein said use of cluster links in
                                                        displaying the identity of identified nodes comprises using one or
                                  20                    more cluster links to determine a rank which is used as a factor in
                                                        display, and wherein said generation of candidate cluster links
                                  21                    recursively analyzes a set of direct links in a path.
                                  22                    37. The method of claim 34, wherein an independent application
                                                        determines a cost associated with accessing the identified nodes.
                                  23
                                       ’494 Patent at col. 51, ll. 49–56; Dkt. No. 198-5 (’494 Patent Reexam.”) at col. 1, ll. 27–32, 43–
                                  24
                                       45. Claim 13 depends from claim 12, and similarly recites a process for analyzing relationships
                                  25
                                       between objects, but does so by analyzing the “proximity” of one object to another. ’494 Patent at
                                  26
                                       col. 52, ll. 34–50.3 And contingent claim 43, also not challenged in IPR, depends from claim 14.
                                  27

                                  28   3
                                           Neither claim 12 nor claim 13 was challenged in IPR.
                                                                                        10
                                        Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 11 of 20




                                   1   Claims 15 and 16 also depend from claim 14 and were invalidated by the Federal Circuit. Claim

                                   2   43 recites:

                                   3                  14. A method for representing the relationship between nodes using
                                                      stored direct links, paths, and candidate cluster links, comprising the
                                   4                  steps of:
                                                      a) initializing a set of candidate cluster links;
                                   5                  b) selecting the destination node of a path as the selected node to
                                                      analyze;
                                   6                  c) retrieving the set of direct links from the selected node to any other
                                                      node in the database;
                                   7                  d) determining the weight of the path using the retrieved direct links;
                                                      repeating steps b through d for each path; and
                                   8                  e) storing the determined weights as candidate cluster links.
                                   9                  40. The method of claim 14, wherein said direct links are hyperlink
                                                      relationships on the world wide web and said paths are chains of
                                  10                  hyperlinks that make up indirect relationships, and wherein the
                                                      determination of the path weight uses a damping factor.
                                  11
                                                      42. The method of claim 40, wherein the selected node is an object on
                                  12                  the worldwide web, further comprising: selecting actual cluster links
Northern District of California
 United States District Court




                                                      from the stored candidate cluster links based upon an analysis of a
                                  13                  proximity of the selected node to another node, using actual cluster
                                                      links to calculate a value for an object prior to a search query, wherein
                                  14                  said value is used to determine the object’s importance, and storing
                                                      said value in an index prior to searching.
                                  15
                                                      43. The method of claim 42, wherein the determination of importance
                                  16                  considers a number of times the web object is visited.
                                  17   Id. at col. 52, ll. 51–64; ’494 Patent Reexam. at col. 1, ll. 58–62, col. 2, ll. 1–12. Finally, claims

                                  18   46 and 47, also not challenged in IPR, depend from invalid claim 18. These claims describe

                                  19   substantially the same numerical representation analysis described in dependent claim 35 of the

                                  20   ’352 Patent, but include an analytical step that requires ranking numerical representations by “at

                                  21   least a number of times a web object is visited.” ’494 Patent Reexam. at col. 2, ll. 24–34.

                                  22          None of these contingent claims compel any different outcome than discussed above. Each

                                  23   contingent claim is similarly directed to the abstract idea of collecting, analyzing, and displaying

                                  24   information. The only real differences between the contingent claims and the asserted claims are

                                  25   the limitations to certain types of relationships, different types of analyzed information (numerical

                                  26   representations), and other analytical methods (recursive analysis). None of these differences

                                  27   change the conclusion that the patents are directed to abstract ideas. See SAP Am., Inc. v.

                                  28   InvestPic, LLC, 898 F.3d 1161, 1169 (Fed. Cir. 2018) (“We have already noted that limitation of
                                                                                          11
                                           Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 12 of 20




                                   1   the claims to a particular field of information . . . does not move the claims out of the realm of

                                   2   abstract ideas.”).

                                   3           SRA makes three arguments for why the claims are not directed to an abstract idea, and

                                   4   instead recite a patent eligible invention. Opp. at 8–16. First, SRA argues that the claims recite

                                   5   specific technological improvements to search and display methods. Second, SRA argues that the

                                   6   claims are directed to improved data structures reflecting indirect relationships of hyperlinks to

                                   7   achieve search improvements. Finally, SRA argues that the claims are directed to an improved

                                   8   display using the analysis of indirect relationships and visits to web objects. The Court does not

                                   9   find any of these arguments persuasive.

                                  10           SRA first argues that the claims recite specific technological improvements to search

                                  11   methods via identification and use of “indirect relationships in a network (a new source of

                                  12   information) to locate web pages and objections for display.” Opp. at 9. As an initial matter, even
Northern District of California
 United States District Court




                                  13   if the Court accepts that indirect relationships are a new source of information, novelty is

                                  14   considered in the second step of the Alice analysis. See Synopsys, Inc. v. Mentor Graphics Corp.,

                                  15   839 F.3d 1138, 1151 (Fed. Cir. 2016). Next, limiting the invention to a specific type of

                                  16   information (indirect relationships) does not make “an abstract concept any less abstract under

                                  17   step one.” Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1342 (Fed. Cir.

                                  18   2017) (“Intellectual Ventures II”). The invention’s use of indirect relationships simply changes

                                  19   the information relied upon by a generic computer to organize, analyze, and display items. Unlike

                                  20   cases in which the claims recite a specific improvement to the functioning of the computer, here

                                  21   “the focus of the claims is not on such an improvement in computers as tools, but on certain

                                  22   independently abstract ideas that use computers as tools.” Elec. Power, 830 F.3d at 1354.

                                  23   Additionally, despite SRA’s insistence to the contrary, the claims do not specify how a computer

                                  24   achieves the desired result. The claims instead recite broad functions—“identifying” and

                                  25   “accessing” hyperjump data, “identifying” and “analyzing” URLs, “displaying” a document, and

                                  26   “generating” cluster links, among others—which “provide[] only a results-oriented solution” Id.4

                                  27

                                  28
                                       4
                                        SRA’s perfunctory argument that claim construction is necessary does not change the outcome.
                                       SRA suggests construing indirect relationships as “relationships where at least one intermediate
                                                                                       12
                                        Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 13 of 20




                                   1          SRA next argues that the claims are directed to improved data structures (cluster links),

                                   2   and thus are not abstract. Opp. at 14–16. As the Federal Circuit recently noted, “[n]ot

                                   3   infrequently, patentees, like [Software Rights], latch on to . . . language from Alice and claim that

                                   4   their claims do ‘improve the functioning of the computer itself.’” Customedia Techs., LLC v. Dish

                                   5   Network Corp., 951 F.3d 1359, 1363 (Fed. Cir. 2020). But the claims here do not do so. The

                                   6   invention’s “cluster links” are, at their core, values obtained through statistical analysis of various

                                   7   related data points, which are then used to further analyze and display information. See FAC at

                                   8   ¶¶44–45. “Although these data structures add a degree of particularity to the claims, the

                                   9   underlying concept embodied by the limitations merely encompasses the abstract idea itself”—

                                  10   namely, collecting, analyzing, and displaying information. Intellectual Ventures II, 850 F.3d at

                                  11   1341. There is nothing to indicate that these supposed structures somehow improve the

                                  12   computer’s functioning. Thus, SRA’s reliance on Enfish, Finjan, Inc. v. Blue Coat Sys., Inc., 879
Northern District of California
 United States District Court




                                  13   F.3d 1299, 1305 (Fed. Cir. 2018), and Koninklijke KPN N.V. v. Gemalto M2M GmbH, 942 F.3d

                                  14   1143, 1151 (Fed. Cir. 2019), is unfounded. “[T]he self-referential database found patent eligible

                                  15   in Enfish did more than allow computers to perform familiar tasks with greater speed and

                                  16   efficiency; it actually permitted users to launch and construct databases in a new way.” Finjan,

                                  17   879 F.3d at 1305. In Finjan, the claim “employ[ed] a new kind of file that enable[d] a computer

                                  18   security system to do things it could not do before,” which “allow[ed] the system to accumulate

                                  19   and utilize newly available, behavior-based information about potential threats.” Id. And in

                                  20   Gemalto, “the appealed claims recite[d] a sufficiently specific implementation (i.e., modifying the

                                  21   permutation applied to the original data ‘in time’) of an existing tool (i.e., check data generating

                                  22   device) that improves the functioning of the overall technological process of detecting systematic

                                  23

                                  24
                                       object exists between two objects and where the intermediate objects connect the two obtains
                                  25   through a chain of citations.” Opp. at 5. SRA does not indicate whether this construction is
                                       disputed or explain why acceptance of its construction even matters. Regardless, even accepting
                                  26   this construction, the claims remain directed to an abstract idea since SRA’s construction of
                                       “indirect relationships” just describes existing information regarding the data. See Aatrix, 882
                                  27   F.3d at 1125 (“If there are claim construction disputes at the Rule 12(b)(6) stage, . . . the court
                                       must proceed by adopting the non-moving party's constructions or the court must resolve the
                                  28   disputes to whatever extent is needed to conduct the § 101 analysis, which may well be less than a
                                       full, formal claim construction.”) (internal citations omitted).
                                                                                          13
                                        Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 14 of 20




                                   1   errors in data transmissions.” 942 F.3d at 1151. The new structure, new file, or specific

                                   2   implementation of a change to an error-checking tool in these cases improved the computer’s basic

                                   3   functioning, rather than simply reflecting the result of a statistical analysis that could be

                                   4   accomplished using any computer.

                                   5          Finally, while the claims mention the display of information, they do so generically and do

                                   6   not specify any particular improvements to the display. SRA argues that the specifications and

                                   7   FAC detail an improved display including a list of selected links “that allows the user to

                                   8   efficiently navigate a large network such as the World Wide Web to locate related content of

                                   9   interest.” Opp. at 17 (citing FAC at ¶¶ 71–83). It is the claim language, however, that must detail

                                  10   any display improvements. See ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 769 (Fed.

                                  11   Cir. 2019) (“Ultimately, ‘[t]he § 101 inquiry must focus on the language of the Asserted Claims

                                  12   themselves,’ and the specification cannot be used to import details from the specification if those
Northern District of California
 United States District Court




                                  13   details are not claimed.”) (quoting Synopsys, 839 F.3d at 1149). Here, the only claim language

                                  14   directed to an improvement in display appears in claim 23 (upon which claim 26 depends) and

                                  15   claim 28 of the ’571 Patent, which recite in relevant part:

                                  16                  displaying one or more determined hyperjump data
                                  17                  displaying identities of web pages, wherein the located Universal
                                                      Resource Locators are used to identify web pages, wherein the step
                                  18                  of displaying is influenced by a number of times a web object is
                                                      visited and wherein the cluster analysis uses a damping factor.
                                  19
                                       ’571 Patent Reexam. at col. 3, ll. 12–34, col. 4, ll. 11–34. This limited display-related language
                                  20
                                       does not point to an improvement in the display, but instead simply relies on an existing display
                                  21
                                       structure to present a user with more relevant web page links than previously presented.
                                  22
                                       Hypermedia Navigation LLC v. Facebook, Inc. is thus distinguishable from the present case. No.
                                  23
                                       17-cv-05383-HSG, 2018 WL 3932434 (N.D. Cal. Aug. 16, 2018). In Hypermedia, the “invention
                                  24
                                       improve[d] a specific online search mechanism by creating web programs that are geared towards
                                  25
                                       entertaining and presenting the user with desirable information in a new way: through ‘linearly
                                  26
                                       linked websites.’” Id. at *4. The Hypermedia claims detailed an “improved user interface”
                                  27
                                       including a “map area having a plurality of icons.” Id. at *3. Neither the asserted nor contingent
                                  28
                                                                                          14
                                        Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 15 of 20




                                   1   claims include any such detail regarding any new means of displaying data.

                                   2          The Court agrees with Facebook that SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161

                                   3   (Fed. Cir. 2018), addressed an analogous situation. There, the invention sought to improve upon

                                   4   conventional financial analyses which “understate[d] the true risk and overstate[d] [the] potential

                                   5   rewards for an investment or trading strategy.” 898 F.3d at 1164. The SAP claims related to

                                   6   techniques that utilize resampled statistical methods for the analysis of financial data, which the

                                   7   Federal Circuit ultimately held to be directed to the abstract idea of “collecting information,

                                   8   analyzing it, and displaying certain results of the collection and analysis.” Id. at 1167 (quoting

                                   9   Elec. Power, 830 F.3d at 1353). Similar to those in SAP, the asserted and contingent claims

                                  10   concern (1) selecting certain information (indirect relationships in a network); (2) analyzing these

                                  11   relationships through statistical analysis (using cluster links); then (3) displaying the results of the

                                  12   analysis (which purportedly contain more relevant web page links than before). The claims do not
Northern District of California
 United States District Court




                                  13   focus on improving the computer, database, or display; they focus instead on a specific analysis

                                  14   and a conventional display of the results of the analysis.

                                  15          Accordingly, the Court finds that the asserted and contingent claims are directed to the

                                  16   abstract idea of collecting and analyzing relationships between items and displaying the results,

                                  17   and thus fail Alice step one.

                                  18          B.    Step Two
                                  19          The Court next considers “whether the claimed elements—‘individually or as an ordered

                                  20   combination’—recite an inventive concept.” Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306,

                                  21   1316 (Fed. Cir. 2019) (quoting Alice, 573 U.S. at 217). To constitute an inventive concept, the

                                  22   claim limitations must “involve more than performance of well-understood, routine, [and]

                                  23   conventional activities previously known to the industry.” Aatrix, 882 F.3d at 1128 (quoting

                                  24   Content Extraction, 776 F.3d at 1347–48). “Whether a combination of claim limitations supplies

                                  25   an inventive concept that renders a claim ‘significantly more’ than an abstract idea to which it is

                                  26   directed is a question of law.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir.

                                  27   2018). However, “whether a claim limitation or combination of limitations is well-understood,

                                  28   routine, and conventional is a factual question,” and the Court must take as true SRA’s factual
                                                                                          15
                                           Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 16 of 20




                                   1   allegations at this stage. Id. Still, SRA must include “plausible and specific factual allegations

                                   2   that aspects of the claims are inventive.” Cellspin, 927 F.3d at 1317. “Any allegation about

                                   3   inventiveness, wholly divorced from the claims or the specification,” will not defeat a motion to

                                   4   dismiss. Id.

                                   5           SRA argues that the elements of the claims specify inventive concepts sufficient to survive

                                   6   Alice step two. Generally, the problem identified by the patents-in-suit was the failure of text-

                                   7   based search technology to return desired results. See e.g., ’571 Patent, at col. 1, ll. 54–col. 2, ll.

                                   8   13. SRA contends that the invention produced better search results through three unconventional

                                   9   improvements: (1) “the use of indirect relationships as expressed as hyperlinks alone and in

                                  10   combination with the factor ‘visits to a website’ for search; (2) “cluster links” and other data

                                  11   structures that represented indirect relationships of hyperlinks; and (3) display arrangement of

                                  12   hyperjump data determined through the analysis of indirect relationships. Opp. at 19. SRA relies
Northern District of California
 United States District Court




                                  13   on allegations in its FAC to support its averments of unconventionality. See e.g., FAC at ¶ 35.5

                                  14           SRA’s alleged “inventive concept” is essentially collecting and using specific

                                  15   “unconventional” pieces of information or data (indirect relationships and cluster links) to analyze

                                  16   the relationship between the item being searched and potential results. “It has been clear since

                                  17   Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply

                                  18   the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”

                                  19   BSG Tech, 899 F.3d at 1290. It was precisely this concept that the Court found was directed to the

                                  20   abstract idea of collecting and analyzing the relationship between items at Alice step one. Thus, it

                                  21   cannot now serve as the inventive concept. See ChargePoint, 920 F.3d at 774 (finding that

                                  22   network control, the alleged “inventive concept,” is the abstract idea itself); see also Chamberlain

                                  23   Grp., Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1349 (Fed. Cir. 2019) (“Yet wireless

                                  24   transmission is the only aspect of the claims that CGI points to as allegedly inventive over the

                                  25

                                  26   5
                                         SRA fails to rebut Facebook’s showing that the invention uses generic computer components.
                                  27   See generally Opp. and Reply at 11. The specifications note that the system requires “a Computer
                                       Processor, a database for storing data, input means, display, and RAM,” see, e.g., ’235 Patent at
                                  28   col. 9, ll. 35–37, and explain that each of these components “can be any device” that typically
                                       fulfills these functions. Id. at col. 9, ll. 39 – col. 10, ll. 18.
                                                                                             16
                                        Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 17 of 20




                                   1   prior art . . . Wireless communication cannot be an inventive concept here, because it is the

                                   2   abstract idea that the claims are directed to.”).

                                   3           SRA insists that “[t]he inventive concepts of creating data structures representing and

                                   4   analyzing indirect hyperlink relationships on the Web for purposes of improved search was [sic]

                                   5   unconventional, non-routine and not well understood,” so as to satisfy step two of the Alice test.

                                   6   FAC at ¶ 33. However, “[a]t Alice step two, it is irrelevant whether” the use of indirect

                                   7   relationships or cluster links to analyze items “may have been non-routine or unconventional as a

                                   8   factual matter.” BSG Tech, 899 F.3d at 1291. “As a matter of law, narrowing or reformulating an

                                   9   abstract idea does not add ‘significantly more’ to it.” Id.; see also Berkheimer v. HP Inc., 881

                                  10   F.3d 1360, 1370 (Fed. Cir. 2018) (finding no inventive concept where “the limitations [detailed in

                                  11   the claims] amount to no more than performing the abstract idea of parsing and comparing data

                                  12   with conventional computer components.”). Here, the claims specify and are limited to certain
Northern District of California
 United States District Court




                                  13   types of information (hyperlinks, URLs, or cluster links) or types of analyses (recursive).

                                  14   However, they are nonetheless directed to collecting and analyzing the relationships between

                                  15   items. Thus, even though some of the information collected and analyzed may have been different

                                  16   from that used in text-based searching, such narrowing cannot amount to “significantly more” than

                                  17   the overall ineligible concept of information collection and analysis to which the claims are

                                  18   directed.

                                  19           In addition, although SRA includes detailed allegations in the operative complaint

                                  20   regarding visual display improvements identified in the patents in suit (including a “map of a

                                  21   particular object in the database and its relationship to other database objects”), the allegations rely

                                  22   almost entirely on the patent specifications. See FAC at ¶¶ 71–83. SRA purports to rely on

                                  23   asserted claim 26 of the ’571 Patent to demonstrate the inclusion of the details from the

                                  24   specification in the asserted claims. However, claim 26 of the ’571 Patent only recites that “the

                                  25   step of displaying is influenced by a number of times a web object is visited.” ’571 Patent

                                  26   Reexam. at col. 3, ll. 47–48. Instead, it is claim 1 of the ’352 Patent (not an asserted or contingent

                                  27   claim) that recites visual display elements, although even these are recited in a generic way. Id. at

                                  28   ¶ 80 (quoting ’352 Patent at col. 31, ll. 4–28). Claim 1 recites “a graphical user interface means
                                                                                           17
                                        Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 18 of 20




                                   1   for converting the pool of textual objects into a graphical view comprising: a means for forming a

                                   2   box to graphically represent one or more of the textual objects in the pool.” ’352 Patent at col. 31,

                                   3   ll. 22–25. Without any claims (as opposed to the specifications) reciting the elements of the

                                   4   display technology, the Court cannot find the improved visual display an innovative concept

                                   5   sufficient to survive Alice step two. See CellSpin, 927 F.3d at 1317 (counseling that plausible and

                                   6   specific factual allegations are only sufficient “[a]s long as what makes the claims inventive is

                                   7   recited by the claims”); Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329,

                                   8   1338 (Fed. Cir. 2017) (“The main problem that Two-Way Media cannot overcome is that the

                                   9   claim—as opposed to something purportedly described in the specification—is missing an

                                  10   inventive concept.”); Ericsson Inc. v. TCL Commc’n Tech. Holdings Ltd., 955 F.3d 1317, 1328–29

                                  11   (Fed. Cir. 2020) (rejecting plaintiff’s contention that the “layered architecture” of the invention

                                  12   provided an inventive concept where the claims did not specify this (or any) architecture).
Northern District of California
 United States District Court




                                  13          Without something “significantly more” to transform the claims into a patent-eligible

                                  14   application of an abstract idea, the patents fail to recite an “inventive concept” under Alice step

                                  15   two.

                                  16   IV.    MOTIONS TO FILE UNDER SEAL
                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted).

                                  28          Records attached to nondispositive motions must meet the lower “good cause” standard of
                                                                                         18
                                        Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 19 of 20




                                   1   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   2   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotation omitted). This

                                   3   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                   4   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                   5   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                   6   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                   7   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                   8          Because the parties move to file documents related to nondispositive motions (the motions

                                   9   are attached to SRA’s motion for leave to amend claim election and infringement contentions), the

                                  10   Court will apply the lower good cause standard. The Court finds that the parties have provided

                                  11   good cause for sealing portions of the various documents listed below because they contain

                                  12   confidential business and proprietary information relating to the operations of Defendant
Northern District of California
 United States District Court




                                  13   Facebook. See Apple Inc. v. Samsung Elecs. Co., Ltd., No. 11-cv-01846-LHK, 2012 WL 6115623

                                  14   (N.D. Cal. Dec. 10, 2012); see also Agency Solutions.Com, LLC v. TriZetto Group, Inc., 819 F.

                                  15   Supp. 2d 1001, 1017 (E.D. Cal. 2011); Linex Techs., Inc. v. Hewlett-Packard Co., No. 13-cv-

                                  16   0159-CW, 2014 WL 6901744 (N.D. Cal. Dec. 8, 2014). Specifically, the parties have identified

                                  17   portions of the unredacted version of Facebook’s opposition to SRA’s motion to leave to file

                                  18   amended claim election and infringement contentions and exhibits as containing confidential and

                                  19   proprietary business information, mostly in the form of Facebook’s proprietary source code. The

                                  20   parties also narrowly tailor their requests to only cover the portions of the brief and exhibits that

                                  21   include portions of source code directly or detail regarding Facebook’s source code structure.

                                  22   Accordingly, the Court finds good cause to grant the motions to seal. Dkt. Nos. 197, 212.

                                  23          //

                                  24          //

                                  25          //

                                  26          //

                                  27          //

                                  28          //
                                                                                         19
                                        Case 4:12-cv-03970-HSG Document 230 Filed 09/09/20 Page 20 of 20



                                        V.    CONCLUSION
                                   1
                                              The Court GRANTS Facebook’s motion for judgment on the pleadings. Dkt. No. 205.
                                   2
                                       The Court concludes that the asserted and contingent claims of the patents-in-suit fail at Alice
                                   3
                                       steps one and two, and are thus invalid. The Court further DENIES AS FUTILE SRA’s motion
                                   4
                                       to amend infringement contentions, because the contingent claims meet the same fate as the
                                   5
                                       asserted claims under section 101. Dkt. No. 198. Finally, the Court GRANTS the parties’
                                   6
                                       motions to file under seal finding that the parties provide good cause to do so. Dkt. Nos. 197, 212.
                                   7
                                       The Clerk is directed to enter judgment in accordance with this order in Defendant’s favor and
                                   8
                                       close the case.
                                   9

                                  10
                                              IT IS SO ORDERED.
                                  11
                                       Dated: 9/9/2020
                                  12
Northern District of California




                                                                                        ______________________________________
 United States District Court




                                  13                                                    HAYWOOD S. GILLIAM, JR.
                                                                                        United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        20
